DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 1/12/2022 has been entered. Amended Claims 1, 7 and 8 have been noted in addition to canceled Claim 4. The amendment has overcome the 112(b) rejections previously set forth - those 112(b) rejections have been withdrawn accordingly. The amendment has failed to overcome all of the claim objections previously set forth - only the claim objections that have been overcome have been withdrawn. Claims 1, 2, 7, 8 and 10-17 are currently pending while Claims 10-17 are withdrawn. 

Claim Objections
The claims listed below are objected to because of the following informalities:  
In Claim 1, line 12, change “at a predetermined spaced apart locations” to -- at predetermined spaced apart locations --
In Claim 7, change “telephone, cell phone” to -- telephone or cell phone -- and change “by the use of wireless technologies” to -- wirelessly -- (or equivalent) 
In Claim 8, change “will override said control signals preventing said controller to reduce the gas supply to said burner” to -- will override said control signals thereby preventing said controller from reducing the gas supply to said burner --
Appropriate correction is required. 

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 1 now recites the limitation “said system comprising a plurality of consumer loads” in line 4 and proceeds to establish that the gas supply conduit (of each consumer load) is “connected to said plurality of consumer loads of said gas distribution bank network” in lines 10-11. It is unclear if a “plurality of consumer loads” are present from each of the “system” and the “gas distribution bank network” such that two distinct plurality of consumer loads are present or if the same, single “plurality of consumer loads” is being referred to in each of lines 4 and 10-11. Furthermore, Claim 1 recites the limitation “a communication link between said controller and said gas provider for the communication of control signals by said gas provider requesting for a reduction of gas supply depending on a desirable load reduction” in lines 23-26 which is considered indefinite because it is unclear what the “desirable load reduction” is for or relative to since a “desirable load reduction” could occur for a specific consumer load, to the collective plurality of consumer loads, to the “gas distribution bank network of a gas provider”, to the gas provider as a whole or to something else altogether. The metes and bounds of Claim 1 are consequently unclear.  
	Claims 2, 7 and 8 are rejected due to their dependency on Claim 1. 

	Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lesage (US 2017/0059206 A1) in view of Patterson et al. (US 2006/0257127 A1) (hereinafter “Patterson”) and Olson (US 4,856,982). 
	Regarding Claim 1, to the extent that Claim 1 is understood in light of the 112(b) rejections set forth in this Office Action, Lesage teaches of a system (Fig. 5) for automatically controlling gas consumption of a gas-fired water heater (10) during an overload condition (“excessive demand”) in a gas distribution bank network (“gas distribution network”) (see at least [0003]) of a gas provider (“utility provider” - (32)) during peak demand daily time periods (“peak hours”) (see at least [0003]-[0004], [0020] and Fig. 5), said system comprising a plurality of consumer loads (the water heater (10) as shown in Fig. 5 of each “consumer” as described in at least [0004] that puts a load of the gas distribution bank network), each of said consumer loads having a water holding tank (12) wherein a combustion chamber (15) is disposed at a lower end thereof (see Fig. 1), a gas burner (21) disposed in said combustion chamber, a flue (24) having a lower end in communication with said combustion chamber and a top end (see at least [0017] and Fig. 1), an adjustable modulating gas valve (23) equipped with a gas regulator secured between said gas burner and a gas supply conduit (“gas supply line”) (see at least [0017] and Fig. 1), said gas supply conduit being connected to a gas distribution bank network of gas consumers (see the connection of valve (23) to “GAS” in Fig. 5) (see at least [0003], [0018] and Fig. 5), at least one temperature probe (44) secured at a predetermined location to a side wall of said water holding tank for sensing water temperature in said water holding tank at said predetermined location (see at least [0021] and Fig. 5), a controller (31) having a computer with a memory for storing and executing functions for said controller (as is evident from the controller being “programmed”) to control the operation of said adjustable modulating gas valve (23) (see at least [0018]), said controller receiving water temperature signals from said at least one temperature probe (44) for continuous monitoring of the temperature of heated water in said water holding tank at said predetermined location (see at least [0018], [0021]-[0022] and Fig. 5), and a communication link (“wireless network communication link 33”) between said controller and said gas provider for the communication of control signals by said gas provider requesting for a reduction of gas supply depending on a desirable load reduction (See at least [0018], [0020] and Figs. 1, 5 and note that in [0020] it is disclosed that “the dual energy gas water heater is controlled by a utility or provider 32 which can switch the operation of the water heater from a gas supply source to an electrical supply source.  Accordingly, in seasons when there is an excessive demand for electricity, the water heater operates as a gas water heater and when electricity is not in high demand the water heater operates as an electric water heater, of course, taking cost into consideration and resulting in a benefit to both the customer and the utility”. Thus, when “electricity is not in high demand”, there is a desirable load reduction of gas that results in a reduction of gas supply such that cheaper electricity (when available) can be used instead of the gas.) for causing said controller to perform command signal functions from said gas provider (32) to reduce, resume or shut-off the gas supply to said burner by the operation of said gas modulating valve (Note that the controller can reduce gas supply when it enables both electric and gas operation “simultaneously” from pure gas operation (see at least [0020]), can reduce/shut off gas supply when it switches to complete electric operation (see at least [0020]) and can resume gas supply when it switches from complete electric operation to simultaneous or gas only operation (see at least [0020]).) 
Lesage fails to explicitly teach of two or more of said temperature probes secured at a predetermined spaced-apart location on said side wall of said water holding tank in addition to said water temperature signals generated from the two or more temperature probes being stored in said memory of said computer to produce an actual temperature profile representative of the water temperature in said water holding tank for comparison with a reference water temperature profile stored in said memory to enable said computer to make an operational function decision to operate said gas regulator or not. However, such configuration is known in the art. 
	Patterson discloses a relatable water heating system (10) that comprises a water holding tank (15) (see at least [0015]-[0019] and Fig. 1). Patterson teaches of securing two or more temperature sensors (27, 28) at a predetermined spaced-apart location along a side wall of said water holding tank (as shown in Fig. 1) that generate respective temperature signals and a temperature profile representative of the water temperature in said water holding tank (“temperature profile of the water in the tank 15” which is based on “the current temperature readings”) (see at least Abstract, [0029] and [0044]) for comparison with a reference water temperature profile (“predefined temperature profile” - (76)) (see at least Abstract and [0044]). Such arrangement enables the system to “estimate the likely temperature characteristics of such liquid” and then report those estimated temperature characteristics to a subscriber display module (“user interface” - (59)) that displays all information relating to the water heating system (see at least [0012] and [0023]-[0026]). The subscriber module is then equipped with input means (“user input devices, such as a keypad, buttons, or switches, that enable a user to input data to the controller 25”) that enable a user to provide input to the module to choose how to use the system as desired based on the displayed information (see at least [0022]). Such arrangement is advantageous because it enables the system to communicate with the end user and receive input from the end user thereby enhancing usability and versatility of the system (see at least [0012] and [0022]-[0026]). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system taught by Lesage by increasing the existing number of temperature probes taught by Lesage such that two or more of said temperature probes would be secured at a predetermined spaced-apart location along said side wall of said water holding tank based on the teachings of Patterson. Doing so would have enabled the system to generate an actual temperature profile of water within the tank that could then be used for comparison with a reference water temperature profile stored in said memory to enable said computer to make an operational function decision thereafter to operate said gas regulator or not thereby enabling more accurate control of the system. It would have also been obvious to have incorporated a subscriber display module and input means into the combined system as is also taught by Patterson that is capable of outputting information to an end user and receiving input information from the end user. Doing so would have enhanced usability and versatility of the system. Note that such modification would have necessarily resulted in two or more of said temperature probes being secured at a predetermined spaced-apart locations along said side wall of said water holding tank as is claimed and of the computer of the controller being configured as claimed. 
	Furthermore, Lesage fails to explicitly teach that the gas-fired water heater is a powered vented gas-fired water heater, that the top end of the flue is in communication with a power venting blower secured exteriorly of said water holding tank and that said controller, upon receiving control signals from said gas provider requesting for a reduction of gas supply, will cause operation of said gas regulator to reduce said gas supply to said burner and simultaneously cause said fan speed to reduce due to a reduction in temperature of combustible gases flowing through said flue. However, such configuration is known in the art. 
	Olson discloses a relatable gas water heater (10) that comprises a gas burner (27), a modulating gas valve (21), a controller (11) and a flue (15) (see at least Col. 2 line 45 - Col. 3 line 7 and Figs. 1, 2). Olson teaches that a top end of the flue is in communication with a power venting blower (61) secured exteriorly of said water holding tank that works in unison with the gas valve to control combustion within the hot water heater (see at least Abstract, Col. 4 lines 28-47 and Figs. 1, 2 and note that the power venting blower (61) effectively creates a power vented gas-fired water heater). Olson also teaches that reducing the supply of gas to said burner via the valve will simultaneously causes fan speed of the blower to reduce such that a temperature of combustible gases flowing through said flue will be reduced (see at least Abstract and Figs. 1-4 of Olson). Olson teaches that it is advantageous to implement a power venting blower in this fashion because doing so provides means for, inter alia, venting exhaust gases from the water heater and enhancing safety (see at least Abstract). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the system taught by Lesage and Patterson by implementing a power venting blower to the top end of the existing flue to effectively form a power vented gas-fired water heater based on the teachings of Olson and to have configured the existing gas regulator to operate in unison with the power venting blower as is also taught by Olson. Doing so would have provided means for venting exhaust gases from the water heater and enhancing safety. Note that such modification would have necessarily resulted in the invention as claimed since the existing controller taught by Lesage, which upon receiving control signals from said gas provider to reduce the supply of gas to said burner, will operate said gas valve (23) and its gas regulator to reduce said gas supply to said burner (21) (see at least [0020] of Lesage) and Olson teaches that reducing the supply of gas to said burner via the valve will simultaneously causes fan speed of the blower to reduce wherein a temperature of combustible gases flowing through said flue will be reduced (see at least Abstract and Figs. 1-4 of Olson). Thus, the combination of Lesage, Patterson and Olson would have necessarily met all the limitations of Claim 1 as claimed.
	
	Regarding Claim 2, Olson also teaches that said blower, which the combined system would comprise (see the rejection for Claim 1), is secured on a top wall of an outer housing of said water holding tank (via element (16) - see Fig. 1) and connected to ducting (17) leading to the exterior of a building (64) in which said gas-fired water heater is located (see at least Col. 4 lines 39-47 and Fig. 1).

	Regarding Claim 7, Lesage also teaches that said communication link (33) is a wireless communication link through the internet that uses a remote control device (element (29) that is in communication with element (31)) that can communicate through the internet wirelessly (“wireless” - see at least [0018] and Fig. 1).  

	Regarding Claim 8, Patterson also teaches that said controller is in communication with a subscriber module (“user interface” - (59)) that displays all information relating to the water heating system (see at least [0012] and [0023]-[0026]). The subscriber module is then equipped with input means in the form of a touch switch (“user input devices, such as a keypad, buttons, or switches, that enable a user to input data to the controller 25”) that enable a subscriber to provide input to the module to choose how to use the system as desired, including overriding the system, based on the displayed information (see at least [0022]). Note that the display module taught by Patterson would be incorporated into the system taught by Lesage (as presented above in the rejection for Claim 1) and that such modification would have necessarily resulted in said controller being in communication with a subscriber display module to display on said module information representative of said control signals received from said gas provider, said module being provided with input means in the form of a touch switch that is capable of permitting a subscriber to override said control signals preventing said controller from reducing the gas supply to said burner as is claimed (since all functions would be controllable by the end user or “subscriber” wherein the subscriber would be capable of initiating, stopping or altering any given operation via the input means as taught by Patterson).



Response to Arguments
The arguments filed 1/12/2022 have been fully considered but have not been found persuasive for the following reasons:

	Applicant has argued, regarding the previously relied upon Lesage reference, that:
	“There is no suggestion in this reference of the gas provider forwarding signals to the controller to perform command signal functions to reduce, resume or shut-off the gas supply to control the consumption when used in a gas distribution bank.” 

	And that:
	“The controller of the reference shuts off the burner to use an alternative electrical energy source to heat the water in its tank. The controller does not cause the burner to reduce gas consumption nor does it suggest the added limitations of former claim 4 on how the control is effected.”

	This argument is not persuasive because Lesage does teach that said controller performs command signal functions from said gas provider (32) to reduce, resume or shut-off the gas supply to said burner by the operation of said gas modulating valve. Note that the controller can reduce gas supply when it enables both electric and gas operation “simultaneously” from pure gas operation (see at least [0020]), can reduce/shut off gas supply when it switches to complete electric operation (see at least [0020]) and can resume gas supply when it switches from complete electric operation to simultaneous or gas only operation (see at least [0020]). Thus, when (at least) the controller enables both electric and gas operation “simultaneously” from pure gas operation, the gas consumption is necessarily reduced. Moreover, further modifying the combination of Lesage and Patterson with the teachings of Olson would have necessarily resulted in the invention as claimed since the existing controller taught by Lesage, which upon receiving control signals from said gas provider to reduce the supply of gas to said burner, will operate said gas valve (23) and its gas regulator to reduce said gas supply to said burner (21) (see at least [0020] of Lesage) and Olson teaches that reducing the supply of gas to said burner via the valve will simultaneously causes fan speed of the blower to reduce wherein a temperature of combustible gases flowing through said flue will be reduced (see at least Abstract and Figs. 1-4 of Olson). Thus, the combination of Lesage, Patterson and Olson would have necessarily met all the limitations of amended Claim 1 as claimed. Therefore, Applicant’s arguments are not persuasive. 
	It is recommended that Applicant further amend the claims to include additional structural elements and/or features to endeavor to overcome the prior art of record. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Deivasigamani et al. (US 2010/0195991 A1) and Johnson, SR. (US 2015/0253038 A1) are considered relevant to this application in terms of structure and use. 

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        5/4/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762